Citation Nr: 0638009	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  99-25 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected sickle cell anemia.  



REPRESENTATION

Appellant represented by:	Fred Barakat, Esq.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his December 1999 Substantive Appeal.  He 
withdrew his request in December 2004.  See 38 C.F.R. 
§ 20.702(e) (2006).  

In September 2005, the RO granted a total rating based on 
individual unemployability due to service-connected 
disability, effective on July 1, 2002.  


FINDING OF FACT

The service-connected sickle cell anemia is shown to be 
manifested by painful crises which have required 
hospitalization with intravenous (IV) hydration and IV pain 
medications, multiple joint pain, multiple bony infarcts and 
weakness and to be productive of a disability picture that 
more nearly approximates that of symptoms precluding other 
than light manual labor; painful crises occurring in the 
skin, joints, bones or any major organs caused by hemolysis 
and sickling of red blood cells with anemia, thrombosis and 
infarction and symptoms precluding even light manual labor 
are not demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating, but 
not higher for the service-connected sickle cell anemia have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.117 
including Diagnostic Code 7714 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board has considered this new legislation with regard to 
the matter on appeal.  Further, the Board is aware that the 
veteran reported that private treatment records and possible 
Social Security Administration (SSA) disability benefits 
records were outstanding and had not been obtained by the RO.  

However, given the recent assignment of  a total compensation 
rating based on individual unemployability and the favorable 
action taken hereinbelow, the Board finds that a remand to 
accord the RO an opportunity to procure any outstanding 
relevant private medical records and SSA records is not 
required at this time.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Service connection for sickle cell anemia was granted in 
March 1976 and assigned a 10 percent evaluation.  The 
assigned evaluation was increased to 30 percent in June 1985.  
That evaluation has remained in effect since that time.  

From December 1995 to August 1997, the veteran received 
treatment at a private medical facility for complaints of 
pain in the right hip and knee.  In the May 1996 operative 
report, the examiner noted the veteran's history of sickle 
cell disease and prolonged right knee pain.  The veteran 
underwent an arthroscopy of the right knee.  

In the August 1997 record, the veteran reported a history of 
sickle cell disease that had required numerous 
hospitalizations.  The examiner noted that the veteran had 
been hospitalized at least three times over the last five 
years for crises.  

The veteran reported falling and injuring his hip at work in 
December of 1995.  The MRI results included those of 
bilateral avascular necrosis of the hips.  The veteran 
underwent core decompression of the right femoral head, but 
continued to have pain that radiated down his lower back, 
through his right hip and into the right leg with a little 
tingling in his right foot.  

On examination, the veteran had hip and leg pain with 
straight leg raising on the right side.  Further he had pain 
with passive rotation of the hip, particularly in flexion.  

The X-ray studies of the hip showed post-surgical change in 
the proximal femur; the hip joint was well intact throughout 
the joint space.  The veteran was diagnosed with history of 
avascular necrosis of the hips and status post decompression 
of the right femoral head.  

From June 1997 to October 1997, the veteran was seen several 
times at a VA medical facility for treatment for various 
issues including sickle cell anemia.  In a June 1997 
treatment record, the veteran reported having numbness and 
burning in his hip following surgery.  

The veteran reported that the pain had increased and that he 
would fall because his hip would give out.  He reported being 
told that his condition was due to the service-connected 
sickle cell.  

During a May 1998 VA hemic disorders examination, the veteran 
complained of having pain in his hips, knees, back and neck.  
He reported that it was difficult for him to walk or do any 
kind of work because of the pain.  

The examiner noted that he had not seen any documentation of 
hospital admission for sickle cell crisis in the past couple 
of years.  The examiner added that the veteran had had 
surgery on his hip and knee and was now complaining of 
increased fatigability, weakness and inability to do manual 
labor.  There was no history of headache or frequent 
infections related to the sickle cell disease.  

The veteran denied having chest pains or intermittent 
claudication of his legs.  There was no history of shortness 
of breath, paroxysmal nocturnal dyspnea or orthopnea, blood 
transfusions, phlebotomy, bone marrow transplant or 
myelosuppressive therapy.  There were no other symptoms of 
organ pathology.  The examiner stated that currently the 
veteran did not have any exacerbation related to sickle cell 
crisis needing IV hydration, hospitalization or pain 
medications.  

On examination, a review of systems was unremarkable.  An 
examination of extremities revealed no clubbing, cyanosis or 
pallor.  There was no evidence of nailbed infection or any 
infarct.  Skin surfaces appeared normal.  The veteran did not 
have any evidence of congestive heart failure.  

A neurological examination was also unremarkable.  The 
veteran ambulated well without any noted problems.  An 
examination of the spine revealed a decreased range of motion 
in the lumbar region.  Straight leg raising test was positive 
on the right leg at 40-50 degrees with limitation on internal 
and external rotation.  Range of motion in the knee was 
normal.  

The X-ray studies of the hip revealed mild degenerative joint 
disease; however, there was no evidence of avascular 
necrosis.  The X-ray studies of the knee revealed mild 
degenerative joint disease with calcified infarct on the 
distal end of the right femur.  The X-ray studies of the 
spine revealed mild degenerative joint disease of the 
cervical and lumbosacral spine.  

The examiner concluded the veteran had sickle cell disease 
with a distal right femoral infarct related to the sickle 
cell disease.  Additionally, his hip pain was related to his 
sickle cell disease.  

The veteran had not had any major episodes of hemolysis.  
Further, he had not produced any evidence of having a sickle 
cell crisis in the past few years.  

During a March 1999 private medical examination, the veteran 
complained of pain in the right hip and thigh with some 
giving out sensations.  He reported that he injured his hip 
when he fell through a block plate between a loading dock and 
a truck in December 1995.  

The veteran received treatment at the Omega Medical Facility 
for the fall in December 1995.  The X-ray results were 
negative for fracture, and the veteran was thought to have 
right hip and knee strain.  He was given pain medication and 
kept out of work.  The X-ray results of the right knee showed 
an area suggestive of a bone infarct in the distal femur.  

The examiner noted the veteran's history of sickle cell 
disease and commented that bone infarcts were typical for 
people with sickle cell disease.  

Subsequent MRI results revealed abnormalities in the hips 
bilaterally suggestive of avascular necrosis and again showed 
the bone infarct on the distal right femur.  In subsequent 
treatment the veteran displayed pain with rotation of the 
hip.  

The veteran was told that he had stage one or two aseptic 
necrosis of the right femoral head with no collapse and stage 
one aseptic necrosis of the left femoral head, asymptomatic.  
He was advised to have a core decompression of the right hip 
to prevent progression of the aseptic necrosis.  Core 
decompression and allograft bone grafting procedures were 
performed in January 1996.  

The veteran still complained of right knee pain and underwent 
arthroscopy of the right knee in May 1996.  Post operative x-
ray studies showed good incorporation of the bone graft with 
no signs of arthritis or collapse of the femoral head.  The 
veteran returned to light duty at work in January 1997.  

Subsequently, the company downsized and the veteran lost his 
job.  The veteran had not found a new job because companies 
were hesitant to hire him because of his condition.  

The veteran also reported a history of an auto accident in 
July 1995.  The veteran was taken to the emergency room with 
complaints of tingling and other symptoms in the upper 
extremities.  The veteran also had tenderness over the 
trochanteric region of the hip with radiating pain into the 
knee which had gotten worse.  

On physical examination, the veteran had a normal gait.  He 
had hip flexion to 90 degrees with pain; external rotation to 
50 degrees; internal rotation to 25 degrees; and abduction to 
30 degrees.  He had pain at the extremes with tenderness in 
the right groin.  There was no atrophy of the quadriceps.  

On examination of the right knee, the veteran had full range 
of motion with no effusion or instability.  McMurray's, 
Lachman's, and anterior drawer tests were negative.  

The veteran was diagnosed with bilateral avascular necrosis 
of the hips; status post cord decompression of the right hip 
with bone grafting; status post arthroscopy of the right 
knee; and sickle cell anemia.  

The doctor opined that, if the avascular necrosis of the hips 
progressed, the veteran would be a candidate for total hip 
replacement surgery.  Further the examiner opined that the 
veteran could return to work with restrictions on continuous 
walking, squatting, climbing and lifting objects heavier than 
30 pounds.  

From October 1999 to November 1999, the veteran was seen 
several times at a VA medical facility for treatment for 
various issues including joint pains related to his sickle 
cell anemia.  

In an October 1999 record the veteran complained of having a 
painful right hip joint.  He requested he be fitted with a 
brace to help ease the pressure on the joint.  

The veteran received a private medical evaluation in February 
2001.  The examiner recounted the veteran's history of hip 
injury and pain.  The examiner noted that, as a result of the 
hip condition, the veteran was unable to find work because 
employers deemed him a "high risk."  

The veteran complained of having lateral and proximal medial 
right thigh pain.  He also reported a knot on the medial side 
of the sole of the right foot.  He reported that his right 
leg gave out without warning and "start[ed] jumping when he 
[was] sitting down."  

The examiner noted that the veteran did have sickle cell 
anemia and had suffered multiple crises.  The examiner noted 
that the veteran formerly lived in the south and suffered six 
or more crises per year.  However, since moving north, he had 
only suffered six or seven crises.  

On examination, the veteran had normal stance and gait.  
Trendelenburg's test was positive for the right hip.  There 
was no fixed flexion deformity involving either hip, but 
Thomas's test was positive on the right.  

The range of motion testing revealed flexion to 80 and 90 
degrees; internal rotation to 20 degrees; external rotation 
to 20 and 30 degrees; and abduction to 30 and 45 degrees 
respectively of the right and left hips.  

An examination of the feet was unremarkable.  The right ankle 
joint was normal, and there was no palpable swelling 
involving the muscle mass of the sole of the right foot.  

The previous x-ray results showed multiple bone infarcts 
involving both distal femurs and both proximal tibia.  
Previous x-ray results also showed symmetrical concentric 
narrowing of both hip joints.  Marginal femoral head 
osteophytes were seen on both hips with evidence of 
transcervical bone graft seen on the right hip.  

The veteran also complained of having lower back pain.  On 
examination, he had normal posture with forward flexion to 45 
degrees; side bending to 20 degrees on either side; and 
extension to 10 degrees with pain radiating into the right 
buttock.  

The examiner reviewed the other medical records and concluded 
that the veteran had avascular necrosis of both femoral heads 
related to his sickle cell disease.  However, the examiner 
stated that the avascular necrosis of the hips did not become 
symptomatic until after the veteran's injury in 1995.  

As a result, the veteran had pain in the right knee and hip.  
Additionally the veteran had bone infarcts throughout both 
femurs and both tibia with avascular necrosis without 
collapse involving both femoral heads.  

The X-ray results revealed evidence of progressive 
degeneration of both hips and the examiner opined that the 
veteran would be a candidate for total hip replacement.  
Despite the hip condition, the examiner felt that the veteran 
could perform sedentary work for up to four hours a day and 
twenty hours per week.  

During a May 2001 VA joints examination, the veteran was 
evaluated for avascular necrosis of both hips due to his 
sickle cell disease.  The veteran reported developing pain in 
his right hip in 1995 and pain in his left hip in 2001.  He 
reported having hip surgery in 1996.  

The veteran reported having pain anterolaterally at both 
hips, especially when he was in bed, but also when he walked.  
Pain limited his walking to about two blocks before it was 
too uncomfortable.  

On examination, the veteran had normal station and gait.  He 
walked 45 feet down a hallway and back with no limp.  He had 
flexion to 100 and 105; external rotation to 25 and 30 
degrees; internal rotation to 35 degrees; abduction to 40 and 
30 degrees; and adduction to 25 and 30 degrees respectively 
in the right and left hip.  He reported pain with end range 
of all motions of both hips.  There was no tenderness about 
either hip.  He had equal leg length; however was unable to 
stand well on either right or left foot independently.  

The X-ray results of the left hip showed vague diffuse 
increased density of a mild degree within the femoral head, 
small spur formation at the lateral margin of the femoral 
head, and medial margin of the acetabulun and slight 
narrowing of the joint space.  

The X-ray results of the right hip showed linear 
radiodensities within the femoral head and neck representing 
previous surgery.  There was a slight narrowing of the joint 
space, mild diffuse increased density within the femoral 
head, and small spur formation at the lateral femoral head 
articular margin.  

The veteran was diagnosed with avascular necrosis of the 
femoral head of both hips.  Further, he displayed early 
degenerative joint disease of both hips.  The veteran had 
mild restriction of motion and pain in both hips which caused 
a mild degree of functional impairment in walking, running, 
and other weightbearing activities.  

The veteran's sickle cell disease was determined to be the 
cause of his avascular necrosis.  However, the avascular 
necrosis was noted to be stable.  

During a February 2002 VA hemic disorders examination, the 
veteran complained about pain in his legs and hips.  He 
reported the pain was aggravated by standing or walking.  

On examination, the veteran walked slowly and complained of 
discomfort in the left hip and reported he could not stand 
for long because of the discomfort.  The veteran had no 
tenderness on palpation over the bones.  An examination of 
the lungs revealed normal breath sounds.  

Previous lab reports showed hemoglobin of 13 g%, hematocrit 
40%, reticulocyte count of 1.2%, cholesterol 140mg%, 
electrolytes were normal, and creatinine .8mg%.  

The examiner diagnosed distal right femoral infarct related 
to the sickle cell disease.  The veteran's ability to walk 
was limited.  The veteran had degenerative joint disease of 
the cervical spine and bilateral facet atrophy in the lumbar 
spine. 

The veteran was diagnosed with sickle cell disease and 
avascular necrosis of the hips.  The examiner opined that the 
discomfort in the joints was related to multiple medical 
problems and with the hemoglobin of 13 g it would be 
difficult to diagnose sickle cell disease as a major 
criteria.  The doctor opined that the veteran might have the 
minor variant of the sickle cell trait.  

In a June 2004 private medical opinion, the private doctor 
recounted the veteran's history of right hip injury and 
treatment.  The doctor reported that the veteran suffered 
bone infarcts in both hips, knees, femurs and proximal 
tibiae.  

The doctor opined that the veteran's sickle cell disease was 
a factor contributing of more than fifty percent to his 
ongoing disability.  The doctor further stated that the 
veteran had a pre-existing condition which predisposed him to 
injury more readily than an individual who did not have 
avascular necrosis.  

The doctor stated that the veteran was totally disabled from 
any and all occupations and that disability was anticipated 
to continue indefinitely.  

From May 2004 to July 2004, the veteran was seen in a private 
medical facility for complaints of right hip pain, 
restriction of motion, lower back pain and stiffness, 
sacroiliac pain and stiffness, lateral and anterior thigh 
pain and stiffness, and knee pain and stiffness all on the 
right side.  The examiner recounted the veteran's history of 
injury and treatment.  

On examination, the veteran displayed midline tenderness 
throughout the entire lumbar spine with maximum tenderness 
over the right lumbosacral region into the piriformis region 
and right hip region.  

The veteran also exhibited paravertebral tenderness 
bilaterally throughout the entire lumbar region.  His range 
of motion was limited with pain and spasm noted at the 
extremes of motion.  

A right hip evaluation showed severe restriction of motion 
secondary to flexion contracture.  The veteran was unable to 
straighten the right hip out due to shortening of the hip 
flexor group.  Significant muscle spasm was noted over the 
flexor group.  Palpable tenderness was noted over the tensor 
fascia lata quadriceps and groin region.  

The veteran was diagnosed with post operative right hip 
contracture and weakness secondary to disuse; sickle cell 
anemia; post surgical changes and weakness right knee; and 
post traumatic musculoligamentous injuries to the lumbosacral 
spine.  

The examiner opined that the veteran suffered injuries to his 
hip and knee that were increased due to the avascular 
necrosis caused by the sickle cell anemia.  Further, the 
examiner opined that the veteran was permanently disabled 
secondary to his injury and sickle cell anemia.  

During a November 2004 VA examination, the veteran reported 
suffering chest pains, a heart attack, problems with sickle 
cell disease and injuries to the back.  The examiner noted 
the veteran had suffered from typical painful sickle cell 
crisis that had required hospitalization, IV hydration and IV 
pain medication.  The examiner also noted the history of 
injury and treatment for hip and knee pain.  

The veteran had right hip surgery in 1996.  Pain had 
persisted, and the veteran had hip replacement in 2001 and 
was diagnosed with avascular necrosis.  The veteran rated the 
pain as 9 out of 10 before the hip replacement and as 4 out 
of 10 after the surgery.  

The veteran reported that he still had pain in his right hip 
and knees and stated that "the bone was popping out."  He 
reported having had at least three hip dislocations a week in 
2003 and having been advised to use crutches.  He claimed to 
now experience hip dislocation 2 times a week.  He started 
experiencing left hip pain in sometime around 2001 or 2002.  
He reported severe pain in the left hip if he walked more 
than a short distance.  

On examination, the veteran walked slowly favoring the hips.  
He could not walk on his heels or toes, or perform tandem 
gait.  He could get on and off the examination with 
difficulty.  There was no pain on manipulation of upper or 
lower extremity bones.  

There was no deformity or paraspinal muscle spasm of the 
cervical spine.  His range of motion was within normal 
limits.  The veteran did have reduction of the lordotic 
curvature with minimal paraspinal muscle spasm in the lumbar 
spine.  His range of motion in the lumbar spine was limited 
with additional limitation due to pain.  

The examiner noted that the veteran had multiple painful 
episodes of sickle cell crises requiring hospital admissions.  
Additionally the examiner noted the veteran's multiple bony 
infarcts.  The veteran ambulated with a limp favoring the 
left hip.  His range of motion of the hips was limited due to 
pain.  

The veteran was diagnosed with sickle cell disease with 
multiple painful crisis requiring hospitalization, IV 
hydration and IV pain medication.  Additionally the veteran 
was diagnosed with status post bone infarcts in the distal 
femur confirmed by x-ray reports and avascular necrosis of 
the hips confirmed by MRI reports.  

The examiner stated the avascular necrosis was related to the 
sickle cell disease.  Additionally, the examiner noted that 
the veteran had pain in several bones, primarily in the lower 
extremities.  However, the veteran's low back pain was not 
attributable to the sickle cell disease.  

From January 2005 to August 2006, the veteran was seen for 
various medical issues including episodes of sickle cell 
related pain.  In a January 2005 treatment record he reported 
abusing alcohol to avoid feeling the pain in his hips.  The 
examiner noted the veteran had aseptic necrosis of the hips 
and was awaiting a left hip replacement.  

Under the criteria of 38 C.F.R. § 4.117, Diagnostic Code 
7714, a 30 percent evaluation encompasses sickle cell anemia  
manifested by repeated hemolytic sickling crises with 
continuing impairment of health.  

A 60 percent evaluation is warranted for sickle cell anemia 
manifested by painful crises occurring several times a year 
or by symptoms precluding other than light manual labor.  

A 100 percent evaluation is warranted for sickle cell anemia 
manifested by repeated painful crises occurring in the skin, 
joints, bones or any major organs caused by hemolysis and 
sickling of red blood cells with anemia, thrombosis and 
infarction and with symptoms precluding even light manual 
labor.  

The Board has applied the noted criteria to the case at hand.  
Given the veteran's symptomatology, including sickle cell 
crises requiring hospitalization and bony infarcts in the 
distal femur, the Board finds the veteran's service-connected 
sickle cell anemia to cause a level of disablement that more 
nearly resembles that of disability warranting a 60 percent 
rating under the applicable criteria.  

As noted, the veteran has already been assigned a total 
compensation rating based on individual unemployability in 
this case.  

However, the Board finds no basis for the assignment of a 100 
percent rating under these criteria as repeated painful 
crises occurring in the skin, joints, bones, or any major 
organs caused by hemolysis and sickling of red blood cells 
with anemia, thrombosis and infarction and with symptoms 
precluding even light manual labor are not shown.  See 38 
C.F.R. § 4.117, Diagnostic Code 7714 (2006).  




ORDER

An increased rating of 60 percent, but not higher for the 
service-connected sickle cell anemia is granted, subject to 
the provisions governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


